36 Mich. App. 188 (1971)
193 N.W.2d 387
PEOPLE
v.
MICHAEL WILLIAMS.
Docket No. 10228.
Michigan Court of Appeals.
Decided September 30, 1971.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, William L. Cahalan, Prosecuting Attorney, Dominick R. Carnovale, Chief, Appellate Department, and Arthur N. Bishop, Assistant Prosecuting Attorney, for the people.
Thomas A. Neenan, for defendant on appeal.
Before: FITZGERALD, P.J., and R.B. BURNS and HOLBROOK, JJ.
MEMORANDUM OPINION.
Defendant, while represented by counsel, pled guilty to assault with intent to rob being armed and was sentenced to a term of 7-1/2 to 15 years imprisonment. Defendant's post-sentence motion to withdraw his guilty plea and for new trial was denied. Defendant contends on appeal that his plea of guilty was not freely and voluntarily given because it was offered on defendant's "mistaken belief" that the trial court would be lenient in sentencing him.
From an examination of the transcript of defendant's plea of guilty it is manifest that the question presented on appeal is so unsubstantial as to warrant no argument or formal submission.
Accordingly, the people's motion to affirm is granted.